 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    JOHNSON CARTER,

           Plaintiff,
                                                     Case No. 16-cv-230-wmc
      v.

    HENRY CARLSON’S CONSTRUCTION
    COMPANY, UNKNOWN HEIR / HOSPITAL
    and UNKNOWN TEMP AGENCY,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered for defendant

Henry Carlson’s Construction Company with prejudice and without prejudice as to

the unnamed temp agency and hospital and dismissing this case.


               /s/                                           4/1/2019

           Peter Oppeneer, Clerk of Court                        Date




 
